IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                         No. 96-20171 c/w
                           No. 96-20172
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JULIAN CORONADO MATA, a/k/a Junior Sanchez,
a/k/a Junior,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Southern District of Texas
             USDC Nos. CR-H-94-288-3 and CR-H-95-252-1
                         - - - - - - - - - -
                          December 23, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Julian Mata, Jr., pleaded guilty to an indictment charging

him with conspiracy to possess with intent to distribute

marijuana and to an information charging him with being a felon

in possession of a firearm.   Mata contends that the district

court abused its discretion in departing upward from the

guideline imprisonment range.   Based upon a careful review of the

record and the briefs, we hold that the district court did not

abuse its discretion.   See Koon v. United States, 116 S. Ct.

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                No.
                               - 2 -

2035, 2045 (1996).   The convictions and sentences are AFFIRMED.